Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 25, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground he voluntarily left his employment to follow his spouse to *1020another locality. Claimant worked for his last employer in New York as a maintenanceman for a period of more than three years. He was a diabetic. His wife quit her job to go to California because of a' death in her family. Thereafter, she determined to stay in California to take care of her mother. Claimant then moved in with a sister who prepared his special diet. When the sister died, claimant resigned his job and moved to California to join his wife. He testified that he moved to California because he had to have someone to prepare his special food. When he was initially interviewed in California, however, he stated that he moved to California to be with his wife; that he had no choice, either move or break up his marriage. Furthermore, in his written resignation he stated he was leaving for personal reasons. The board found that claimant left his employment voluntarily in order to follow his spouse to another locality and was, therefore, subject to disqualification. (Labor Law, § 593, subd 1, par [b], cl [2].) While the record contains two versions as to why claimant resigned and moved to California, it was for the board to resolve this question of fact. Since there is substantial evidence in the record to sustain the board’s determination, we must affirm. (Matter of Sanchez [Catherwood], 27 AD2d 678.) Decision affirmed, without costs. Sweeney, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.